- BB&T Exhibit 99.2 BB&T Insurance and Financial Services Investor Conference February 11, 2009 Insurance Services and Financial Services Generating Fee Income 1 For the Period Ended BB&T Goal 45% Noninterest Income /Net Revenue 2 37.8 % 39.1 % 40.6 % 41.3 % 40.3 % Insurance Services Noninterest Income 10.9 % 11.6 % 12.3 % 12.5 % 12.3 % /BB&T Net Revenue 2 Financial Services Noninterest Income 7.6 % 8.1 % 8.5 % 8.2 % 8.6 % /BB&T Net Revenue 2 Combined NII as a % of BB&T Total NII 48.9 % 50.5 % 51.3 % 50.2 % 51.9 % 1 Operating results 2 Consolidated, fully taxable- equivalent revenues BB&T Insurance Services BB&T Overall Insurance Operations is composed of 7 separate complementary subsidiaries: BB&T Insurance Services, Inc.  96 locations domiciled in the BB&T footprint. This is our key vehicle to execute our Integrated Relationship Management Strategy (IRM). CRC Insurance Services, Inc.  35 wholesale locations, brokerage and Managing General Agency operation, the largest U.S. P&C wholesaler. McGriff, Seibels and Williams, Inc.  8 Retail Insurance Operations outside the BB&T (bank) footprint. Retail Insurance operation with a large account (Fortune 1000) emphasis. BB&T Assurance, Ltd.  Bermuda based captive that supplies alternative risk transfer and specialty program expertise, consulting, and program management. AmRisc, LLP  Managing General Underwriter (no risk assumption) for primarily wind based catastrophe prone property  Underwriters for Lloyds of London, Berkshire Hathaway, Renaissance Re, Munich Re, and American Coastal. American Coastal Insurance Company  Insurance company that insures Florida based commercial condominium properties. BB&T Insurance Services of California, Inc.  6 retail insurance locations domiciled in the State of California, the largest US insurance premium market. BB&T Insurance Highlights 6 th largest Insurance distributor in the United States and 7 th in the World 1 Ranked #1 in Productivity among the Worlds Top 10 Brokers for the last 5 years 1 Top Performer in organic growth among the Worlds Top 10 Brokers for the last several years Largest Commercial P&C Wholesale broker in the United States Top 5 performer with most of our top 25 Insurance Company partners  largest market for many 152 locations across the United States 1 Source: Business Insurance Magazine BB&T Insurance Average Commercial Premium Rate Changes by Account Size Insurance Industry Market Conditions In 2008, excess industry capacity fueled price competition, leading to lower renewal rates and premiums across the board Commercial rates have significantly declined since the 4 th quarter of 2001 with the exception of 2005 and early 2006. Rates were down 10  15% (varies by business class) in 2008. In late 4Q08, prices began to stabilize in commercial product lines. Rates are especially turning upward for risks that historically have been the most difficult to insure (i.e. wholesale). BB&T Insurances Focus  Plays that Win When soft market conditions persist, we focus on growing our market share by: 1. Putting a strong emphasis on writing new business through a consultative selling approach 2. Maintaining an intense focus on client retention 3. Seeking out new clients that need to overhaul their risk management program and reduce overall cost Current market conditions give us an opportunity to win new accounts. BB&T Insurances retail revenue from new business has consistently performed well, significantly offsetting soft market conditions. BB&T Insurances client retention is currently 93%, an increase of 4% from three and a half years ago. BB&T Insurance Revenue by Company 2008 (12/31) $925 million 2008 revenue Internal management basis, not restated for acquisitions. BB&T Insurance Earnings (Income Before Allocations and Tax) Internal management basis, not restated for acquisitions. Excludes 2005 lease accounting charges. Excludes effect of Attenta in 2007. BB&T Financial Services BB&T Financial Services Over 2,500 professionals and support team members Retail Services Corporate Services  Wealth Management  Asset management  Investment products sales  Capital markets  Investment advisory  Merger & acquisition consulting services  Purchase & placement of multi-  Discount & Full Service bank credit facilities brokerage services  Correspondent broker clearing  Trust & Estate  Corporate & employee benefit administration plans  Farm, real estate & timber  Actuarial and investment management consulting services Financial Services Market Coverage Financial Services Revenue by Line of Business 2008 (12/31) $801 million 2008 revenue after intercompany eliminations * Total assets invested of approximately $58.3 billion BB&T Investment Services, Inc. BB&T Investment Services, Inc. Fully registered broker-dealer based in Charlotte Over 300,000 retail and small business clients More than $9.3 billion currently invested by our clients Full-service, discount brokerage, and online trading capability Primary focus on the sale of fixed and variable-rate annuities and mutual funds to clients Approximately 356 employees in NC, SC,VA, MD, DC, GA, FL, TN, WV, KY, and AL Member NASD & SIPC BB&T Investment Services, Inc. Revenue by Source 2008 (12/31) Scott & Stringfellow  Private Client Group Scott & Stringfellow  Private Client Group is a division of Scott & Stringfellow, LLC, a member NYSE/SIPC. Scott & Stringfellow is a separate, non-bank affiliate of BB&T Corporation. Scott & Stringfellow  Private Client Group Scott & Stringfellow Revenue by Source 2008 (12/31) $154 million 2008 revenue Wealth, Institutional and Investment Advisory Businesses BB&T Wealth Management Institutional Services BB&T Asset Management, Inc. Sterling Capital Management, LLC BB&T Wealth Division - providing financial services to the high net worth individual  BB&T Wealth Management  Clients with investable assets of $1 million+ or $5 million+ in net worth. Opportunity the BB&T business client  Private Financial Services  Clients with $250,000 to $1 million in investable assets. Opportunity our invisibly wealthy clients Wealth, Fiduciary and Advisory Services:  Financial Planning  Portfolio Management and Investment Advisory Services  Trust and estate account administration  Dedicated lending to serve the wealthy client  Coordinate the delivery of other bank products (e.g. mortgage and insurance) Institutional Services - providing financial services to our business clients Investment services to a broad range of business clients ranging from custodial responsibility to full investment management Employee based ERISA accounts including 401(k) plans and defined benefit plans Employee benefit consulting services Flex benefits spending accounts and HSA accounts administration Corporate trust services and Philanthropic services Investment Advisory Business BB&T Asset Management, Inc. Named advisor to the BB&T Mutual Fund Family Manager of BB&T Select Equity and Fixed Income Portfolios for BB&T Wealth Division clients and Institutional clients Multi-strategy platform manager for Private Financial Clients Sterling Capital Management, LLC National sales platform marketing to the professional consultant Largely institutional client base for corporations and governmental units An investment focus on cash management, high grade fixed income, and small and mid-cap equity selection with a value-based focus Ability to manage assets on an international basis Wealth/Institutional/Asset Management Services Revenue by Source 2008 (12/31) BB&T Capital Markets Corporate Banking and Securities Group BB&T Capital Markets is a division of Scott & Stringfellow, LLC, a member NYSE/SIPC. Scott & Stringfellow is a separate, non-bank affiliate of BB&T Corporation. BB&T Capital Markets - Corporate Banking & Securities BB&T Capital Markets - Corporate Banking Group Division of the Bank that serves the large corporate market with lending products and is the provider of sophisticated credit products and services (i.e. interest rate derivative products, syndicated lending) to our commercial client base BB&T Capital Markets  Securities Group Division of Scott & Stringfellow, Inc., a registered broker/dealer subsidiary of BB&T Corporation Headquarters in Richmond with offices in: Atlanta Birmingham Boston Boca Raton Charlotte New York Reston, VA San Diego San Francisco Tysons Corner, VA Winston-Salem Trading platforms in capital markets involving debt and equity securities Investment banking services to small and middle - market clients Research  Best on the Street: over half of our publishing analysts have been recognized by the Wall Street Journal or Institutional Investor BB&T CAPITAL MARKETS: Full- Service, Relationship Approach BB&T Capital Markets is committed to helping our clients achieve their long-term strategic objectives while addressing their immediate financing needs. BBTCM INVESTMENT BANKING: Industry Experience BB&T CAPITAL MARKETS: Corporate Banking Highlights Capital Markets Corporate Banking Corporate Banking Industry Specialization  Centralized team of 6 Corporate Bankers aligned with Equity Capital Markets industry teams that currently manage lending relationships with $3.29 billion in credit commitments with $1.28 billion outstanding. Large Corporate Banking Initiative  7 regionally based Corporate Bankers solely focused on in-market public and private companies with revenues of $250+ and $500+ million, respectively. Total existing credit commitments in this regionally-based portfolio total $4.29 billion with outstandings of approximately $1.25 billion and total deposits of $164 million. High Vol. Deposit Relationships  Centrally manage high volume deposit relationships that generated $9.1 million in analysis fees and $107 million in average DDA balances in 2008. Interest Rate Derivatives Interest rate swaps, collars and caps sold by sales team that generated $59.9 million in revenues in 2008. Loan Syndications Providing structuring and relationship management support for syndicated loans led by BB&T. BB&T currently Leads or Co-Leads 12 syndicated credit facilities with nearly $1.2 billion in total facility commitments and $520 million in BB&T loan commitments. BB&T CAPITAL MARKETS: Securities Group Highlights BB&T CM advised on 25 M&A transactions and 15 Equity transactions. Debt Capital Markets Taxable Investment Banking was a manager on 159 transactions in 2008, an 11% increase over 2007. Debt Capital Markets Tax-Exempt Investment Banking was a manager on 164 transactions in 2008, a 118% increase over 2007. Based on the strength of the Investment Bankers calling efforts and $2.1 billion in BB&T letters of credit, BB&T CM was a top 10 underwriter / remarketer for floating rate debt in 2008. Both Equity and Debt Sales and Trading had record years as a result of wider spreads, increased volume, and prudent risk management practices. BB&T Capital Markets Revenue by Source 2008 (12/31) Internal mgmt. basis before loan loss provision, not restated for acquisitions, and the addition of Private Financial Services in 2008. Without Private Financial Services, total revenue was approximately $742 million with a CAGR of 11.6% Financial Services Earnings (Income Before Allocations, Provision & Tax) Internal mgmt. basis before loan loss provision, not restated for acquisitions and the addition of Private Financial Services in 2008. Without Private Financial Services, earnings as reported above was approximately $236 million with a CAGR of 14.9% . 2005 excludes lease accounting charges and the Windsors accelerated acquisition intangible amortization. 2008 Financial Services Accomplishments Financial Services achieved record levels of revenue and net income before taxes in 2008. The Luxury Institute Survey reported BB&T Wealth Management first among regional banks in the 2008 Luxury Brand Status Index of ultra-high net-worth consumers with a minimum net worth of $5 million and $200 K annual income. Institutional Services continued its #1 ranking in customer service for small to mid-sized 401(k) providers from 401(k) Exchange and won three Best in Class award from PlanSponsor Magazine. Eleven BB&T Funds received coveted 4- and 5-star ratings from Morningstar, Inc. BB&T Capital Markets placed nine analysts in the Forbes/Starmine / WSJ / Forbes annual awards, managed 15 public equity offerings, and advised on 25 M&A transactions. BB&T Insurance and Financial Services
